Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’s filed 2/19/21, 4/9/21, 1/4/22, and 5/30/22 have been considered in full.

Drawings
The Drawing replacement sheets have been approved for entry.

Specification
The substitute specification has been approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to show or render obvious the head-mounted display device of claim 1 nor the method of adjustment of a head-mounted display device; specifically:
Claim 1 requires a pair of cameras, respectively fixed to the pair of brackets to respectively capture images of the pair of eyeballs; a driving module, coupled to the pair of brackets to move the pair of brackets relative to the housing; and a control system, electrically connected to the pair of cameras and the driving module.
Claim 13 requires the steps of capturing an image of the corresponding eyeball by one of the pair of cameras; calculating a deviation between a center of a pupil of the corresponding eyeball and a center of the corresponding image by the control system according to the image; and controlling the driving module by the control system to move the pair of brackets relative to the housing according to the deviation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658